Citation Nr: 0207455	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-13 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
aggravated by pseudofolliculitis barbae, from an initial 
grant of service connection, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
perifolliculitis of scalp causing hair loss, from an initial 
grant of service connection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from a August 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this claim for 
additional evidentiary development in July 2001.


FINDINGS OF FACT

1.  Residuals of acne vulgaris, aggravated by 
pseudofolliculitis barbae are manifested by scattered 
pustules on his forehead and ice pick scaring in the bearded 
area without indications of marked disfigurement or extensive 
lesions.

2.  Residuals of perifolliculitis of scalp causing hair loss 
are manifested with slight, if any, exfoliation, exudation or 
itching, of a nonexposed surface or small area. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of acne vulgaris, aggravated by 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.118, Diagnostic Code 7899-7814 (2001).

2.  The criteria for a compensable evaluation for residuals 
of perifolliculitis of scalp causing hair loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1998, the RO granted service connection for acne 
vulgaris aggravated by pseudofolliculitis barbae; 
perifolliculitis of scalp causing hair loss and assigned a 10 
percent rating. The veteran contends that he experiences 
constant itching, exudation, and marked disfigurement, and 
that a higher evaluation should be assigned.

The current appeal arose from the rating assigned following 
the initial grant of service connection for the veteran's 
skin disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (CAVC) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  Here, the veteran requested an increased 
rating after the RO allowed an initial grant of service 
connection for acne vulgaris, aggravated by 
pseudofolliculitis barbae; perifolliculitis of scalp causing 
hair loss.  The Board will evaluate the level of impairment 
due to the disability throughout the entire time of the claim 
as well as consider the possibility of staged ratings.  See 
Fenderson, 12 Vet. App. 119.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  

Here, the RO asssigned a 10 percent evaluation for the 
veteran's service-connected acne vulgaris aggravated by 
pseudofolliculitis barbae; perifolliculitis of scalp causing 
hair loss under Diagnostic Codes 7899-7814 for tinea barbae.  
The skin disability is evaluated by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 for eczema.  Under Diagnostic 
Code 7806, a 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  A 50 percent rating is warranted 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic Codes 
7899-7814, 7806 (2001).  As the skin disorder affects the 
veteran's head and face, the Board will also consider the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  
A noncompensable evaluation is assigned for slight 
disfiguring scars of the head, face, or neck.  Moderate 
disfiguring scars of the head, face, or neck warrant a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
severe disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or aurices.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).

In this case, the Board finds that the veteran's acne 
vulgaris of the face aggravated by pseudofolliculitis barbae 
and perifolliculitis of scalp causing hair loss can be 
considered two separate disabilities, and thus, the veteran 
is entitled to separate evaluations.  CAVC has held that each 
service-connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.   See Esteban, 6 Vet. App. at 261, 
262.  The Board will separately rate his service-connected 
perifolliculitis of scalp causing hair loss under another 
Diagnostic Code more appropriate for a scalp disorder. 

I.  Acne Vulgaris of the face aggravated by 
pseudofolliculitis barbae 

The veteran complained of skin irritation throughout service 
including acne and folliculitis.  At an April 1998 skin 
examination, the examiner noted scattered pustules on his 
forehead and ice pick scaring in the bearded area.  The 
examiner noted that the veteran exhibited no symptoms and was 
treating the skin disorder with Accutane.  The diagnoses 
included acne vulgaris and pseudofolliculitis.  At a May 1998 
VA general medical examination, the veteran had small 
erythematous papules with a few pustules on both sides of his 
face and perifollicular papules and pustules along the beard 
line.  The diagnoses included acne vulgaris of the face and 
pseudofolliculitis barbae.  

During the examination, the examiner noted that the veteran 
received treatment from a private dermatologist.  In July 
2001, the RO requested that the veteran provide the names and 
addresses of all medical physicians from whom he received 
treatment.  The veteran did not respond to this request.  
Additionally, the veteran failed to attend the most recent 
dermatological examination scheduled to assess the severity 
of his skin disorder in July 2001. 

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that although the VA is required by 
statute and case law to assist veterans in the development of 
claims, the duty to assist is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When, as 
here, a claimant fails to report for an examination in 
conjunction with a claim for compensation, the claim shall be 
adjudicated on the evidence of record.  38 C.F.R. § 3.655.  A 
claimant must be prepared to meet his or her obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).

Based on the evidence of record, the  Board finds that the 
veteran's rating for residuals of acne vulgaris, aggravated 
by pseudofolliculitis barbae should continue as 10 percent 
under Diagnostic Code 7806.  The VA examination reports do 
not indicate that the veteran suffered from severe or marked 
disfigurement or extensive lesions but only ice pick scarring 
in his bearded area and scattered papules and pustules on his 
forehead and face.  Accordingly, the Board concludes that the 
preponderance of the evidence does not support an evaluation 
in excess of 10 percent for residuals of acne vulgaris, 
aggravated by pseudofolliculitis barbae.  Therefore, the 
claim is denied.

II.  Perifolliculitis of Scalp

Service medical records disclose that the veteran complained 
of patchy areas of hair loss on his skin during service.  An 
April 1998 VA skin examination report indicated that the 
veteran had alopecia patches on his scalp 3 x 2 cm in 
diameter.  The diagnosis was alopecia areata.  The examiner 
stated that the veteran exhibited no symptoms and was 
treating the scalp disorder and hair loss with Kenalog.  At a 
May 1998 VA general medical examination, there were four 
small palpable nontender nodules of 2 to 3 cm diameters on 
the scalp and three small nodules of 1 to 1.5 cm diameters on 
the nape.  The diagnoses included perifolliculitis of the 
scalp.

As noted above, evidence of record indicates that the veteran 
received treatment from a private dermatologist; however, the 
veteran neither responded to VA's request for names and 
addresses of private phsyicians nor did he appear for a 
scheduled VA examination.  CAVC has held that the duty to 
assist is not one-sided; veterans applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits.  See Morris, 1 Vet. App. at 264; Wood, 1 Vet. App. 
at 193.  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for compensation, the 
claim shall be adjudicated on the evidence of record.  38 
C.F.R. § 3.655.  A claimant must be prepared to meet his or 
her obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson, 3 Vet. App. 480.

Based on the evidence of record, the Board finds that the 
veteran's perifolliculitis of scalp causing hair loss should 
be evaluated as noncompensable under Diagnostic Code 7806.  
On examination, there were no current symptoms to include 
exfoliation, exudation, or itching shown on the most recent 
examination and the alopecia patches only covered small areas 
in diameter.  Additionally, there was no showing of moderate 
disfigurement of the head due to the veteran's 
perifolliculitis of scalp. 

In brief, the Board finds that although the veteran is 
entitled to a separate evaluation for his scalp disorder, the 
preponderance of the evidence does not support a compensable 
evaluation.  Accordingly, the claim is denied.

III. VCAA

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The veteran claims that his service-connected skin 
disabilities warrant higher disability evaluations.  The 
record shows that through correspondence, the rating 
decision, the statement of the case, the Board remand, and 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim.  
Pursuant to a Board remand, the RO attempted to obtain names 
and addresses of private medical records and scheduled the 
veteran for VA skin examination.  However, the veteran failed 
to report and has not provided documentation of good cause 
for the failure to report. Additionally, the veteran 
requested and was scheduled for a hearing before a Member of 
the Board at the RO; however, he failed to appear for such 
hearing.  Under the circumstances, the Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied as to this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  The Board 
concludes, therefore, that this decision does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent for acne 
vulgaris, aggravated by pseudofolliculitis barbae, is denied.  
Entitlement to a compensable evaluation for perifolliculitis 
of scalp causing hair loss is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

